NEUBERGER BERMAN INCOME FUNDS NEUBERGER BERMAN NEW YORK MUNICIPAL INCOME FUND 605 Third Avenue New York, New York10158-0180 December 28, 2012 Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Dear Ladies and Gentlemen: Neuberger Berman New York Municipal Income Fund (the “Fund”) is a series of Neuberger Berman Income Funds, a Delaware statutory trust (“Trust”). You hereby agree until the date noted on Schedule A (“Limitation Period”), to waive current payment of fees and/or reimburse annual operating expenses of the Fund’s respective Class noted on Schedule A (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses on short sales and extraordinary expenses, if any, of the Fund) (“Operating Expenses”), so that the Operating Expenses of the Fund’s respective Class are limited to the rate per annum, as noted on Schedule A, of that Class’ average daily net assets (“Expense Limitation”). The Fund agrees to repay you out of assets attributable to its respective Class noted on Schedule A for any fees waived by you under the Expense Limitation or any Operating Expenses you reimburse in excess of the Expense Limitation, provided the repayments do not cause that Class’ Operating Expenses to exceed the respective annual rate of average daily net assets as noted on Schedule A and the repayments are made within three years after the year in which you incurred the expense. You understand that you shall look only to the assets attributable to the respective Class of the Fund for performance of this Agreement and for payment of any claim you may have hereunder, and neither any other class of the Fund or series of the Trust, nor any of the Trust’s trustees, officers, employees, agents, or shareholders, whether past, present or future, shall be personally liable therefor. This Agreement is made and to be performed principally in the State of New York, and except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling, this Agreement shall be governed by, and construed and enforced in accordance with, the internal laws of the State of New York.Any amendment to this Agreement shall be in writing signed by the parties hereto, and requires approval of the Board of Trustees of the Trust, including a majority of the Trustees who are not “interested persons” of the Trust as that term is defined in the Investment Company Act of 1940.This Agreement supersedes any prior agreement with respect to the subject matter hereof. If you are in agreement with the foregoing, please sign the form of acceptance on the enclosed counterpart hereof and return the same to us. Very truly yours, NEUBERGER BERMAN INCOME FUNDS, on behalf of NEUBERGER BERMAN NEW YORK MUNICIPAL INCOME FUND By: /s/ Robert Conti Name:Robert Conti Title:President The foregoing Agreement is hereby accepted as of December 28, 2012 NEUBERGER BERMAN MANAGEMENT LLC By: /s/Brian Kerrane Name:Brian Kerrane Title:Senior Vice President SCHEDULE A Fund Class Limitation Period Expense Limitation Neuberger Berman New York Municipal Income Fund Institutional 10/31/2015 1.00%
